DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2, 12, 20, 22 have been amended. Claims 3-11, 13-19, 21 and 23 are cancelled. Claims 24-28 are added. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 20, 22, and 27 contains the trademark/trade name Wi-Fi Direct®.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe Wi-Fi Direct and, accordingly, the identification/description is indefinite.
Claims 12, 24 contains the trademark/trade name Miracast®.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe Miracast and, accordingly, the identification/description is indefinite.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 12, 20, 22, 24-26, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al.(US 20170055203 herein after Lee) in view of Baron et al (US20180152976 herein after Baron).


Regarding claim 1, Lee teaches a communication device comprising:
 a display ([0011] “WFDS network can include one or more Wi-Fi devices. A WFDS device includes devices supporting Wi-Fi such as a display device, a printer, a digital camera, a projector, a smartphone, and the like”); one or more memories that store a set of instructions ([0096] “In addition, a module for implementing operation of a radio-frequency device according to various embodiments of the present invention may be stored in the memory 12, and executed by the processor 11”);
 and one or more processors that execute the set of instructions, the set of instructions, when executed, causing the communication device to perform operations ([0096] “In addition, a module for implementing operation of a radio-frequency device according to various embodiments of the present invention may be stored in the memory 12, and executed by the processor 11”) comprising:
 performing a first search process for searching for a device which meets a predetermined condition (Fig. 9 “S1002 Discovery Request”, [0086] “The first device broadcasts a discovery request to a subnet via the ASP layer (S1002). Since there is no peer that provides a service corresponding to the discovery request, the response can be received”) and which belongs to a first infrastructure network to which the communication device belongs (Fig. 9 “Device B is connected with the AP. Layer 2 and Layer 3 connection are established”, [0086] “First, in view of a first device (Device B), which serves as a seeker, after the first device is connected to an AP, layer 2 and layer 3 connections are established”),
 by transmitting a search packet of an IP layer to the first infrastructure network and receiving a response packet corresponding to the search packet (Fig. 5 “L2/L3 connection Established”, [0065] “the ASP may broadcast a discovery request packet to the whole subnet. An advertiser receiving this packet matches the packet with a service, and unicasts a discovery response containing information about the corresponding device and service via the AP”);
 in a case where at least one device which meets the predetermined condition is found as a search result of the first search process ([0058] “Specifically, a session can be established after a WFD device discovery procedure S401, a WFD service discovery procedure S402, a WFD connection setup procedure S403, and a capability exchange and negotiation procedure S404 are performed”), performing a control to display a first screen for device selection on the display based on the search result of the first search process (Fig. 3 “indication to User”, [0058] “Specifically, a session can be established after a WFD device discovery procedure S401, a WFD service discovery procedure S402, a WFD connection setup procedure S403, and a capability exchange and negotiation procedure S404 are performed”, [0064] “To perform the service discovery procedure, the probe request frame and response frame which are used for the device discovery procedure may contain information indicating whether the WFD devices have capabilities to support the service discovery procedure”, [0057] “A WFD source is connected with a primary sink. FIG. 2(c) shows an audio session and a video session”);
 in a case where a device which meets the predetermined condition is not found as the search result of the first search process (Fig. 9 “Discovery Request”, “No response from Advertiser”, [0086] “The first device broadcasts a discovery request to a subnet via the ASP layer (S1002). Since there is no peer that provides a service corresponding to the discovery request”),
 automatically performing, without a user operation, a second search process for searching for a device which supports a Wi-Fi Direct® protocol (Fig. 9 “Discovery Request S1007”, [0087] “If the service that the first device is searching for coincides with the service indicated through the discoverable notification, the first device may make a discovery request (S1007)” [0064] “To perform the service discovery procedure, the probe request frame and response frame which are used for the device discovery procedure may contain information indicating whether the WFD devices have capabilities to support the service discovery procedure”);
 and in a case where the second search process is performed, performing a control to display a second screen for device selection on the display based on a search result of the second search process (Fig. 9 “Discovery Request S1007”, [0064] “To perform the service discovery procedure, the probe request frame and response frame which are used for the device discovery procedure may contain information indicating whether the WFD devices have capabilities to support the service discovery procedure”, [0057] “A WFD source is connected with a primary sink. FIG. 2(c) shows an audio session and a video session”, [0087] “the service layer displays a notification to the user (S1010)”)),
 wherein the second search process is not automatically performed in a case where the at least one device which meets the predetermined condition is found by the first search process (Fig. 3 “indication to User”, [0058] “Specifically, a session can be established after a WFD device discovery procedure S401, a WFD service discovery procedure S402, a WFD connection setup procedure S403, and a capability exchange and negotiation procedure S404 are performed”, [0064] “To perform the service discovery procedure, the probe request frame and response frame which are used for the device discovery procedure may contain information indicating whether the WFD devices have capabilities to support the service discovery procedure”, [0057] “A WFD source is connected with a primary sink. FIG. 2(c) shows an audio session and a video session”).
Although, Lee teaches automatically performing, without a user operation, a second search process for searching for a device which supports a Wi-Fi Direct® protocol (Fig. 9 “Discovery Request S1007”, [0087] “If the service that the first device is searching for coincides with the service indicated through the discoverable notification, the first device may make a discovery request (S1007)” [0064] “To perform the service discovery procedure, the probe request frame and response frame which are used for the device discovery procedure may contain information indicating whether the WFD devices have capabilities to support the service discovery procedure”).
Lee does not teach a device which supports a Wi-Fi Direct® protocol by using a Wi-Fi Direct® wireless frame.
Baron teaches a device which supports a Wi-Fi Direct® protocol by using a Wi-Fi Direct® wireless frame ([0032] “the sink node 120 can be configured to transmit periodic beacon signals (e.g., wireless beacon signals sent via WFD”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee to incorporate the teachings of Baron. One of ordinary skill in the art would have been motivated to make this modification in order to avoid using an access point.

Regarding claim 20, A method of controlling a communication device, the method comprising: performing a first search process for searching for a device which meets a predetermined condition and which belongs to a first infrastructure network to which the communication device belongs, by transmitting a search packet of an IP layer to the first infrastructure network and receiving a response packet corresponding to the search packet; in a case where at least one device which meets the predetermined condition is found as a search result of the first search process, performing a control to display a first screen for device selection on a display based on the search result of the first search process; in a case where a device which meets the predetermined condition is not found as the search result of the first search process, automatically performing, without a user operation, a second search process for searching for a device which supports a Wi-Fi Direct® protocol by using a Wi-Fi Direct® wireless frame; and in a case where the second search process is performed, performing a control to display a second screen for device selection on the display based on a search result of the second search process, wherein the second search process is not automatically performed in a case where the at least one device which meets the predetermined condition is found by the first search process (Examiner’s Note: Claim 20, a method claim is a parallel of claim 1 thus rejected similarly as above with detailed mapping omitted).

Regarding claim 22, A non-transitory computer-readable storage medium storing a program for causing a communication device to execute a control method, the control method comprising: performing a first search process for searching for a device which meets a predetermined condition and which belongs to a first infrastructure network to which the communication device belongs, by transmitting a search packet of an IP layer to the first infrastructure network and receiving a response packet corresponding to the search packet; in a case where at least one device which meets the predetermined condition is found as a search result of the first search process, performing a control to display a first screen for device selection on a display based on the search result of the first search process; in a case where a device which meets the predetermined condition is not found as the search result of the first search process, automatically performing, without a user operation, a second search process for searching for a device which supports a Wi-Fi Direct® protocol by using a Wi-Fi Direct® wireless frame; and in a case where the second search process is performed, performing a control to display a second screen for device selection on the display based on a search result of the second search process, wherein the second search process is not automatically performed in a case where the at least one device which meets the predetermined condition is found by the first search process (Examiner’s Note: Claim 22, a claim that is a parallel of claim 1 thus rejected similarly as above with detailed mapping omitted).

Regarding claim 2, Lee teaches wherein the operations further comprising:
 determining whether connection information obtained from the device which meets the predetermined condition found in the second search process includes an IP address of the device ([0061] “To perform WFD device discovery, WFD devices may include a WFD information element (IE) in a beacon, a probe request frame, a probe response frame”, [0080-83] “WFD communication is performed based on WFD IE … The subelement field of 1 octet indicates information included in the WFD subelement field … used to deliver information on various capabilities of other WFD device and the Local IP Address subelement is used to deliver an IP address to a WFD peer) which meets the predetermined condition in an infrastructure network to which the device which meets the predetermined condition belongs to (Fig. 9 “Discovery Request S1007”, [0087] “If the service that the first device is searching for coincides with the service indicated through the discoverable notification, the first device may make a discovery request (S1007)” [0064] “To perform the service discovery procedure, the probe request frame and response frame which are used for the device discovery procedure may contain information indicating whether the WFD devices have capabilities to support the service discovery procedure”);
 in a case where the selection operation is received through the second screen based on the search result of the second search process and where the connection information obtained from a device corresponding to the selection operation is determined to include the IP address of the device ([0061] “To perform WFD device discovery, WFD devices may include a WFD information element (IE) in a beacon, a probe request frame, a probe response frame”, [0080-83] “WFD communication is performed based on WFD IE … The subelement field of 1 octet indicates information included in the WFD subelement field … used to deliver information on various capabilities of other WFD device and the Local IP Address subelement is used to deliver an IP address to a WFD peer) corresponding to the selection operation in the infrastructure network to which the device belongs to (Fig. 9 “Discovery Request S1007”, [0064] “To perform the service discovery procedure, the probe request frame and response frame which are used for the device discovery procedure may contain information indicating whether the WFD devices have capabilities to support the service discovery procedure”, [0057] “A WFD source is connected with a primary sink. FIG. 2(c) shows an audio session and a video session”, [0087] “the service layer displays a notification to the user (S1010)”)),
Lee does not teach search process by communicating the Wi-Fi Direct® wireless frame ([0032] “the sink node 120 can be configured to transmit periodic beacon signals (e.g., wireless beacon signals sent via WFD”), transmitting a connection establishing request which is destined for the IP address obtained via the first infrastructure network and attempting to establish a connection with the device corresponding to the selection operation (e.g. [0042] “a source node can send an identifier to the sink node that can be used in establishing a connection …The sink node 230, in turn, can use the received identifier to attempt to establish other communication paths to the source node engaged in the discovery process … using the source node as an identifier, the sink node 230 determines whether the second communication path is secured or can be secured”, [0073] “The source node can select the path based on preferences configure by the user at the source node … based on preferences configured at the sink node.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee to incorporate the teachings of Baron. One of ordinary skill in the art would have been motivated to make this modification in order to avoid using an access point.

Regarding claim 12, Lee teaches wherein the communication device transmits video data, to a device which is found in the first search process or the second search process and corresponds to the selection operation through the display (Fig. 3 “indication to User”, [0058] “Specifically, a session can be established after a WFD device discovery procedure S401, a WFD service discovery procedure S402, a WFD connection setup procedure S403, and a capability exchange and negotiation procedure S404 are performed”, [0064] “To perform the service discovery procedure, the probe request frame and response frame which are used for the device discovery procedure may contain information indicating whether the WFD devices have capabilities to support the service discovery procedure”, [0057] “A WFD source is connected with a primary sink. FIG. 2(c) shows an audio session and a video session”).
Lee does not teach according to the Miracast® standard.
Baron teaches according to the Miracast® standard ([0040] “source nodes 210 and 220 and the sink node 230 are configured to transmit audio/video data and control signals according to the Miracast protocol”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee to incorporate the teachings of Baron. One of ordinary skill in the art would have been motivated to make this modification in order to enable seamless display of multimedia content.

Regarding claim 24,
Lee teaches device which meets the predetermined condition ([0064] “To perform the service discovery procedure, the probe request frame and response frame which are used for the device discovery procedure may contain information indicating whether the WFD devices have capabilities to support the service discovery procedure”).
 Lee does not teach, wherein the communication apparatus is a device which functions as a source in Miracast® and the device is a device which functions as a sink in Miracast®
Baron teaches wherein the communication apparatus is a device which functions as a source in Miracast® and the device is a device which functions as a sink in Miracast® ([0040] “source nodes 210 and 220 and the sink node 230 are configured to transmit audio/video data and control signals according to the Miracast protocol”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee to incorporate the teachings of Baron. One of ordinary skill in the art would have been motivated to make this modification in order to enable seamless display of multimedia content.

	Regarding claim 25, Lee teaches wherein the search packet of the IP layer (Fig. 5 “L2/L3 connection Established”, [0065] “the ASP may broadcast a discovery request packet to the whole subnet. An advertiser receiving this packet matches the packet with a service, and unicasts a discovery response containing information about the corresponding device and service via the AP”). 
Lee does not teach is a multicast Domain Name Service (mDNS) packet.
Baron teaches is a multicast Domain Name Service (mDNS) packet ([0032] “periodic beacon signals … multicast domain name service (mDNS) protocol”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee to incorporate the teachings of Baron. One of ordinary skill in the art would have been motivated to make this modification in order to minimize resource usage.

Regarding claim 26, Lee teaches wherein the communication device further comprises a camera ([0011] “A WFDS device includes … a digital camera”).

Regarding claim 28, Lee teaches wherein, in the second search process, a process for transmitting a wireless frame indicating a probe request (Fig. 9 “Discovery Request S1007”, [0064] “To perform the service discovery procedure, the probe request frame and response frame which are used for the device discovery procedure may contain information indicating whether the WFD devices have capabilities to support the service discovery procedure” and waiting for a wireless frame indicating a probe response including WFD Information Elements (IE) as a response to the probe request is performed ([0061] “To perform WFD device discovery, WFD devices may include a WFD information element (IE) in a beacon, a probe request frame, a probe response frame”).
Claim27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Baron as applied to claim 1, 2, 12, 20, 22, 24-26, 28  above, and further in view of Yamato (US 20170353428).

Regarding claim 27, Lee and Baron does not teach wherein the operations further comprising: in a case where establishing a connection with the device corresponding to the selection operation via the first infrastructure network fails as a result of attempting to establish the connection, establishing a Peer-to-Peer connection through Wi-Fi Direct® with the device corresponding to the selection operation.
However, Yamato teaches wherein the operations further comprising: in a case where establishing a connection with the device corresponding to the selection operation via the first infrastructure network fails as a result of attempting to establish the connection, establishing a Peer-to-Peer connection through Wi-Fi Direct® with the device corresponding to the selection operation ([0071] “In the example shown in FIG. 5, the pre-connection controller 118 first tries Wi-Fi ad hoc connection at the highest priority level, and if connection fails, the pre-connection controller 118 tries Wi-Fi Direct connection at the second highest priority level”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lee and Baron to incorporate the teachings of Yamato. One of ordinary skill in the art would have been motivated to make this modification in order to increase the reliability of the system.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH TRAN-DANH FOLLANSBEE whose telephone number is (571)272-3071. The examiner can normally be reached 10am -6 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.T.F./Examiner, Art Unit 2411   

/DERRICK W FERRIS/Supervisory Patent Examiner, Art Unit 2411